--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ESCROW AGREEMENT




THIS ESCROW AGREEMENT (the "Escrow Agreement") is made and entered into this
17th day of December, 2007, by and among SECURITY NATIONAL LIFE INSURANCE
COMPANY, a Utah corporation ("Security National"), CAPITAL RESERVE LIFE
INSURANCE COMPANY, a Missouri corporation ("Capital Reserve"), the shareholders
of Capital Reserve that have executed the Agreement by Shareholders of Capital
Reserve Life Insurance Company  to Sell Shares in Stock Purchase Transaction
(the "Shareholders"), and MACKEY PRICE THOMPSON & OSTLER, a Utah professional
corporation (the "Escrow Agent") (each of the foregoing parties is referred to
singly, as  a "Party" and collectively, as the "Parties").


WITNESSETH:


WHEREAS, on October 9, 2007, Security National, Capital Reserve, and the
Shareholders entered into a stock purchase agreement (the "Stock Purchase
Agreement") in which the Shareholders agreed to sell to Security National, and
Security National agreed to purchase from the Shareholders, all of the issued
and outstanding shares of stock of Capital Reserve in consideration for purchase
consideration payable to the Shareholders on a pro rata basis in an amount equal
to the Capital and Surplus of Capital Reserve as of September 30, 2007, plus the
interest maintenance reserve and the asset valuation reserve as set forth on the
September 30, 2007 Statutory Quarterly Statement of Capital Reserve, plus
$1,037,967, less certain adjustments set forth in Section 1.2 of the Stock
Purchase Agreement (the "Purchase Consideration"); and


WHEREAS, Security National, Capital Reserve, and the Shareholders amended the
Stock Purchase Agreement, effective November 26, 2007; and


WHEREAS, Security National, Capital Reserve and the Shareholders desire to
establish this escrow for the purpose of holding the funds to be deposited in an
escrow account (the "Escrow Account") in accordance with the terms of the Stock
Purchase Agreement and distributing such funds pursuant to the terms of such
agreement; and


WHEREAS, Escrow Agent is willing to receive the funds contemplated by the Stock
Purchase Agreement and to hold and distribute the same in accordance with the
terms of such agreement;


WHEREAS, in Section 1.2 of the Stock Purchase Agreement, the Shareholders
acknowledge that on June 8, 2007, Darlene Russell ("Russell"), a former employee
of Capital Reserve, filed an action against Capital Reserve in the Circuit Court
of Cole County, Missouri (Case No. 07ALCC00513) (the "Russell Litigation") for
unpaid bonuses allegedly due her in the total amount of $1,486,045, plus
interest at the statutory rate of 9% per annum until the judgment is paid in
full; and


WHEREAS, if the Russell Litigation is not completely resolved prior to the
closing (the "Closing") of the transaction relating to the Stock Purchase
Agreement, the Shareholders have agreed to deposit $2,100,000 of the Purchase
Consideration into the Escrow Account at Closing with such funds to be held and
distributed pursuant to the terms of the Stock Purchase Agreement; and




--------------------------------------------------------------------------------



WHEREAS, Security National, Capital Reserve, and the Shareholders have agreed
that if Capital Reserve or any of its officers, directors, employees or agents
is determined to be liable in the Russell Litigation or if Capital Reserve
settles the Russell Litigation, funds from the Escrow Account are to be
distributed to Russell in the amount of such judgment or settlement, including
the costs of defending Capital Reserve in the Russell Litigation; and


WHEREAS, Security National, Capital Reserve, and the Shareholders have
additionally  agreed that funds from the Escrow Account are to be distributed to
Security National in the amount in which the Adjusted Capital and Surplus of
Capital Reserve on September 30, 2007, exceeds the Adjusted Capital and Surplus
on the closing date (the "Closing Date") as defined in Section 2.1 of the Stock
Purchase Agreement; and


WHEREAS, Security National, Capital Reserve, and the Shareholders have further
agreed that upon distribution of funds from the Escrow Account to Russell equal
to the amount of any judgment or settlement in the Russell Litigation, including
the cost of defending Capital Reserve in the litigation, and to Security
National in the amount in which the Adjusted Capital and Surplus Capital Reserve
on September 30, 2007 exceeds the Adjusted Capital and Surplus of Capital
Reserve on the Closing Date, any funds remaining in the Escrow Account are to be
distributed to the Shareholders on a pro rata basis;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.         Delivery of Documents into Escrow.  Security National and Capital
Reserve herewith deliver the following documents to Escrow Agent to be held and
disposed of by Escrow Agent strictly in accordance with the terms of this Escrow
Agreement:


 
(a)
A copy of the Stock Purchase Agreement.



 
(b)
A certified shareholders list of Capital Reserve dated the Closing Date (the
"Certified Shareholders List") with the names and addresses of each of the
Shareholders and the number of shares held by each of the shareholders as of the
Closing Date.



 
(c)
A copy of the September 30, 2007 Statutory Quarterly Statement of Capital
Reserve.



 
(d)
A copy of the complaint filed by Russell in the Russell Litigation.



2.         Delivery of Cash into Escrow.  The Shareholders herewith deliver cash
in the form of immediately available U.S. Dollars by bank wire transfer into the
Escrow Agreement in the amount of Two Million One Hundred Thousand Dollars
($2,100,000).


3.         Investment of Escrow Funds.  Any funds held in the Escrow Account
shall be invested by the Escrow Agent, in the Escrow Agent's discretion, in an
interest-bearing account held by the Escrow Agent.



2

--------------------------------------------------------------------------------



4. 
Distribution of Escrow Funds.



(a)        Upon the complete resolution of the Russell Litigation by the court
rendering a final judgment and the applicable appeal time having expired or the
court dismissing the complaint with prejudice pursuant to a settlement, the
Escrow Agent shall distribute to Russell from funds in the Escrow Account any
amounts owing to Russell as a result of such judgment or settlement, including
but not limited to, any interest, penalties, attorney's fees and related
expenses as required by such judgment or settlement.


(b)        The Escrow Agent shall also distribute from the funds in the Escrow
Account the costs of defending Capital Reserve in the Russell Litigation,
including any attorney's fees and related expenses, to the extent such costs
have not been previously paid by the Shareholders. The Escrow Agent shall pay
such costs directly to the attorneys that defended Capital Reserve in the
Russell Litigation.


(c)        Upon completion of the determination of the Adjusted Capital and
Surplus of Capital Reserve as of the Closing Date, together with a statement
from the Chief Financial Officer of Security National certifying the accuracy of
such calculation, the Escrow Agent shall distribute to Security National from
the funds in the Escrow Account the amount in which the Adjusted Capital and
Surplus of Capital Reserve as of September 30, 2007, as defined in Section 1.2
of the Stock Purchase Agreement, exceeds the Adjusted Capital and Reserve of
Capital Reserve on the Closing Date.


(d)        Upon the completion and satisfaction of the required distributions
set forth in Sections 4(a) - (c) above, the Escrow Agent shall distribute the
remaining funds in the Escrow Account to the Shareholders on a pro rata basis to
the number of shares of Capital Reserve common stock held by the Shareholders on
the Closing Date, as set forth on the Certified Shareholders List. Such payments
to the Shareholders shall be in the form of cashier's checks payable to the
order of each of the Shareholders as named on the Certified Shareholders List.
Such Shareholder checks shall be delivered to J. Randy Snodgrass, 1620
Southridge, Suite R, Jefferson City, Missouri 65109, for disbursement to the
Shareholders.


5.          Responsibility of the Escrow Agent.  The escrow Agent accepts the
escrow arrangements set forth in this Escrow Agreement upon the terms and
conditions hereof and undertakes to act solely as depository for the escrow
funds, with no obligations to Security National, Capital Reserve, or the
Shareholders except as specifically set forth herein.  The Parties hereto agree
that the following terms and conditions shall govern and control with respect to
the rights, duties, liabilities and immunities of the Escrow Agent hereunder.


(a)        Until escrowed payments are distributed as provided herein, the
Escrow Agent shall maintain such funds in an interest bearing account, as
provided herein.


(b)        The duties and obligations of the Escrow Agent shall be determined
solely by the express provisions of this Escrow Agreement, and no implied
covenants, duties or obligations shall be read into this Escrow Agreement
against the Escrow Agent, nor shall it have, or be deemed to have, any duties or
responsibilities under the provisions of any other agreements between the other
Parties hereto.



3

--------------------------------------------------------------------------------



(c)        The Escrow Agent shall not be liable for any error of judgment, or
any actions taken, or omitted by it in good faith, or mistake of fact or law, or
for anything it may do or refrain from doing in connection therewith, except its
own gross negligence or willful misconduct.


(d)        The Escrow Agent may rely and shall be protected from acting in good
faith in reliance upon resolution, direction, certificate, statement, approval,
notice, court order, or other document, not only unto its due execution and the
validity and effectiveness of its provisions, but also as to the truth of any
information therein contained, which it in good faith believes to be genuine and
what purports to be.


(e)        The Escrow Agent may consult with counsel or other experts of its own
choice and any opinion of its own choice and any opinion of counsel or written
opinion of such other experts shall be full and complete authorization and
protection with respect to any action taken or omitted by the Escrow Agent
hereunder in good faith and in accordance with such opinion of counsel or
opinion of such other experts within the area of their respective expertise.


(f)         The Escrow Agent may execute any of its powers or responsibilities
hereunder and exercise any rights hereunder either directly or by or through its
agent or attorneys.


(g)        The Escrow Agent shall not be responsible for and shall not be under
a duty to examine into or pass upon, the validity, binding effect, execution or
sufficiency of this Escrow Agreement or of any agreement, amendment or
supplement hereto nor shall the Escrow Agent be accountable for the source of
the escrow funds.


(h)        Except as otherwise specifically provided herein, the Escrow Agent
may deal with Security National, its parent company or its affiliates, in the
same manner and to the same extent and with like effect as if it were not the
Escrow Agent hereunder.


(i)         If any controversy or dispute arises between the Parties hereto or
with any third party with respect to the subject matter of the escrow described
herein, the Escrow Agent shall not be required to determine the same or take any
action, but may await the settlement of any such controversy or dispute by final
appropriate legal proceedings or otherwise as the Escrow Agent may require, and
in such event the Escrow Agent shall not be liable for interest or damage,
except that the Escrow Agent shall not deliver the escrow funds in any manner
other than in accordance with Section 4 hereof. In addition, the Escrow Agent
shall have the right to commence such interpleader or other legal proceedings or
actions, or take or withhold any other actions, as are reasonably necessary or
appropriate pending resolution of such controversy or dispute. The Escrow Agent
shall be entitled to retain counsel to represent it in any controversy or
dispute relating to this Escrow Agreement.


6.         Termination.  This Escrow Agreement shall terminate upon distribution
of all of the funds in the Escrow Account pursuant to Section 4 hereof.



4

--------------------------------------------------------------------------------



7.         Manner of Notice.  All notices required by this Escrow Agreement or
which one party desires to serve on another party, shall be in writing and shall
be deemed given or made when delivered to such party personally, or three days
after mailing to such party by bonded courier, by registered or certified mail,
postage prepaid, return receipt requested, or by first-class mail, postage
prepaid, to the addresses specified below:


If to Security National, to :


Security National Life Insurance Company
5300 South 360 West, Suite 250
Salt Lake City, Utah  84123
Attn:  Scott M. Quist, President
Facsimile No. (801) 264-1060
Telephone No.  (801) 265-9882


or to such other address or addresses as Security National shall hereinafter
designate by notice to the other parties as herein provided; and


If to Capital Reserve, to :


Capital Reserve Life Insurance Company
812 Madison Street
P.O. Box 896
Jefferson City, Missouri 65102
Attn:  Tony Hutchinson, Vice President
Facsimile No.:  (573) 636-3751
Telephone No.:  (573) 636-3913


or to such other address or addresses as Capital Reserve shall hereinafter
designate by notice to the other parties as herein provided;


If to Shareholders, to:


J. Randy Snodgrass, CPA
1620 Southridge, Suite A
Jefferson City, Missouri 65109
Facsimile No.:  (573) 893-2872
Telephone No.:  (573) 635-0754


or to such other address or addresses as the Shareholders shall hereinafter
designate by notice to the other parties as herein provided; and



5

--------------------------------------------------------------------------------



If to Escrow Agent, to :


Mackey Price Thompson & Ostler
57 West 200 South, Suite 350
Salt Lake City, Utah 84101
Attn:  Randall A. Mackey, Esq.
Facsimile No.:  (801) 575-5006
Telephone No.:  (801) 575-5000


or to such other address or addresses as the Escrow Agent shall hereinafter
designate by notice to the other parties as herein provided.


8.         Governing Law.  This Escrow Agreement shall be enforced and construed
in accordance with the laws of the State of Utah.


9.         Counterparts.  This Escrow Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


10.       Time.  Time is of the essence of this Escrow Agreement.


11.       Headings.  The subject headings of the paragraphs contained in this
Escrow Agreement are included for purposes of convenience only and shall not
control or affect the meaning, construction or interpretation of any of the
provisions of this Escrow Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the day and year first above written.
 



 
SECURITY NATIONAL LIFE INSURANCE COMPANY
             
By: /s/ Scott M. Quist                                             
 
Scott M. Quist, President
     
CAPITAL RESERVE LIFE INSURANCE COMPANY
             
By: /s/ Jean P. Warden                                           
 
Its: President                                                          






6

--------------------------------------------------------------------------------



THE SHAREHOLDERS:







 
/s/ Leanne Warden Cardwell                                   
 
Leanne Warden Cardwell
             
/s/ Deborah J. Miller                                                
 
Deborah J. Miller
             
/s/ Kristy J. Neff                                                      
 
Kristy J. Neff
             
/s/ Laura Warden Smith                                           
 
Laura Warden Smith
             
/s/ David H. Warden                                                
 
David H. Warden
             
/s/ David H. Warden                                                
 
David H. Warden for
 
David A. Warden (Minor Child)
             
/s/ David J. Warden                                                
 
David J. Warden
     
ETHEL M. WARDEN TRUST
             
By: /s/ Ehtel M. Warden                                          
 
Ethel M. Warden, Trustee

 
 
7

--------------------------------------------------------------------------------


 
 

         
/s/ Franklin L. Warden                                             
 
Franklin L. Warden
         
Franklin L. and Priscilla Ann Warden,
 
Joint Tenants
         
By: /s/ Franklin L. Warden                                       
 
Franklin L. Warden
         
By: /s/ Priscilla Ann Warden                                   
 
Priscilla Ann Warden
     
JEAN P. WARDEN TRUST
         
By: /s/ Jean P. Warden                                            
 
Jean P. Warden, Trustee
         
/s/ Scott J. Warden                                                  
 
Scott J. Warden
             
/s/ Stephen T. Warden                                             
 
Stephen T. Warden




 
MACKEY PRICE THOMPSON & OSTLER
         
By /s/ Randall A. Mackey                                       
 
     Randall A. Mackey, President



















8


--------------------------------------------------------------------------------